Atkinson, J.
1. Upon the trial of one charged with the offense of murder, the court did not err in instructing the jury as follows: “You will accept as correct, for your guidance in making up your verdict, the law as I shall give it to you in charge;” and “having applied the law to the evidence as you shall find it to be, you may render such verdict as the law demands at your hands.” Ridenhour v. State, 75 Ga. 382 (4); Malone v. State, 77 Ga. 767 (2); Berry v. State, 105 Ga. 683 (31 S. E. 592).
2. The court did not err in failing to charge that “On the trial of all criminal cases the jury shall be the judges of the law and facts.”
3. The verdict was supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Beak, J., absent. The other ’ Justices concur.